Fourth Court of Appeals
                                San Antonio, Texas
                                       October 3, 2018

                                   No. 04-17-00811-CV

               Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                    Appellants

                                             v.

 FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                     Deceased,
                                     Appellees

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2011-PC-2024A
                         Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice


    Appellants’ Opposed Motion for Leave to File Reply to Post-Submission Response is
GRANTED.

It is so ORDERED on October 3, 2018.

                                           PER CURIAM

ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court